     Case 3:19-cv-00389-MMD-WGC Document 61 Filed 10/14/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

DEWAYNE RICHARDSON,                  )                3:19-cv-00389-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                October 14, 2020
WSAHOE COUNTY SHERIFF’S              )
OFFICE, et al.,                      )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s “Motion Inquiring about Motions File and Unanswered”
(ECF No. 57). Plaintiff states he “motioned this court asking for subpoena for Washoe County
Sheriffs Office Clerk of Records for all inquiries, kites, grievances made by the Plaintiff while
housed at the Washoe County Sheriffs Office from March 6, 2019 to August 23, 2019.” Plaintiff
also states he “filed a motion to extend discovery and amend scheduling order and has not received
a response from the Defendants or the court.” (Id. at 1.)

      Plaintiff is advised that the court issued its order granting Plaintiff’s motion to subpoena
Washoe County Clerk of Records (ECF No. 55). (ECF No. 59.)

       Additionally, on September 8, 2020, the court granted Plaintiff’s motion to extend
discovery (ECF No. 52) and set new scheduling order deadlines. (ECF No. 53.)

      IT IS HEREBY ORDERED that Plaintiff’s “Motion Inquiring about Motions File and
Unanswered” (ECF No. 57) is DENIED as moot.

        IT IS FURTHER ORDERED the Clerk of Court shall re-send the court’s order granting
Plaintiff’s motion to extend discovery (ECF No. 53) to Plaintiff.

                                             DEBRA K. KEMPI, CLERK
                                             By:      /s/______________________
                                                 Deputy Clerk
